Broyles, J.
In a trial for'burglary, where the evidence upon which the State mainly relied, and without which there could have been no legal conviction, consisted of proof showing possession by the accused of goods which had been stolen from the burglarized premises, and there *116was an explanation by the accused of that possession, which, if true, was consistent with his innocence, an entire failure by the court, even without a written request, to submit to the jury the question whether that explanation was reasonable and satisfactory is cause for a new trial. Morris v. State, 5 Ga. App. 300 (63 S. E. 26); Tarver v. State, 95 Ga. 222 (4), 228 (21 S. E. 381). Judgment reversed.
Decided September 17, 1915.
Indictment for burglary; from Fulton superior court — Judge Thomas presiding. January 22, 1915.
■ Sims & Von Nunes, for plaintiff in error.
Hugh M. Dorsey, solicitor-general, H. A. Stephens, contra.